DETAILED ACTION
Status of the Application
	Claims 1-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s election without traverse of Group II, claims 2-7, drawn to a polynucleotide encoding a protein that comprises SEQ ID NO: 2, an expression vector and a host cell comprising said polynucleotide, as submitted in a communication filed on 10/20/2021 is acknowledged. 
Claims 1, 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.  Claims 2-7 are at issue and are being examined herein.

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to CHINA 201810844860.1 filed on 07/27/2018. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This is the US national application which entered the national stage from PCT/CN2018/098349 filed on 08/02/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 12/24/2020 have been reviewed and are accepted by the Examiner for 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter for the following reasons.  This claim is directed to a nucleotide sequence.  As known in the art, a nucleotide sequence is a graphical representation of the order in which nucleotides are arranged in a nucleic acid molecule.  Therefore, the claim is not directed to a process, machine, manufacture of composition of matter.  For examination purposes, the Examiner will assume that claim 2 is directed to a gene. 

Claim Rejections – Improper Markush Grouping
Claim 3 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-5 (claims 6-7 dependent thereon) are indefinite in the recitation of “nucleotide sequence as shown in SEQ ID NO: X” for the following reasons.  The term “nucleotide sequence as shown in SEQ ID NO: X” can be interpreted as “nucleotide sequence like that of SEQ ID NO: X”.  Thus, it is unclear as to whether or not the nucleotide sequence comprises SEQ ID NO: X or if SEQ ID NO: X is merely an exemplary sequence. Correction is required.
Claim 3 is indefinite in the recitation of “…transgenic cell line or a transgenic recombinant strain comprising the nucleotide sequence as shown in SEQ ID NO: 2” for the following reasons.  As explained above, a nucleotide sequence is a graphical representation of the order in which nucleotides are arranged in a nucleic acid molecule.  Therefore, it is unclear as to how a strain or cell line can comprise a nucleotide sequence.  For examination purposes, it will be assumed that claim 3 requires a transgenic cell line or transgenic strain that comprises a polynucleotide that comprises SEQ ID NO: 2.  Correction is required. 
Claim 4 (claims 5-7 dependent thereon) is indefinite in the recitation of “a signal peptide gene” for the following reasons.  As known in the art, signal peptides are small fragments (approximately 10-30 amino acids in length) which are part of a polypeptide that allow the polypeptide to be directed to a particular location.  Therefore, while a gene can encode a protein that comprises a signal peptide, the art does not teach genes that solely encode a signal peptide.  If the intended term is “a nucleic acid encoding a signal peptide”, the term should be amended accordingly.  Correction is required. 
Claim 5 is indefinite in the recitation of “wherein the starting plasmid is pDXW-10a having ….” for the following reasons. There is no antecedent basis for the starting plasmid.  If the intended limitation is “wherein said recombinant plasmid is obtained by modifying the plasmid pDXW-10a that comprises SEQ ID NO: 6 to introduce the gene that comprises SEQ ID NO: 2, the nucleic acid having SEQ ID NO: 3 that encodes  the signal peptide, the  ribosome binding site having SEQ ID NO: 4 and the promoter having SEQ ID NO: 5”, the claim should be amended accordingly. 
Claim 7 is indefinite in the recitation of “….strain according to claim 6, wherein a host cell for the recombinant plasmid is Bacillus……or Corynebacterium glutamicum” for the following reasons.  As written, it is unclear if the claim is limiting the recombinant strain to a Bacillus subtilis, Pichia pastoris, or Corynebacterium glutamicum cell, or if the claim is simply requiring that the plasmid should be functional in a Bacillus subtilis, Pichia pastoris, or Corynebacterium glutamicum cell.  If the intended limitation is “….strain of claim 6, wherein the strain is a Bacillus subtilis, Pichia pastoris, or Corynebacterium glutamicum 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(d) or Fourth Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 as interpreted is directed to a gene, which is a nucleic acid.  See Claim Rejections - 35 USC § 101 for claim interpretation.  Claim 2 depends from claim 1, which is directed to a protein.  Therefore, claim 2 fails to further limit the subject matter of claim 1 because limitations of a nucleic acid cannot limit a protein.  Claims 4-5 are directed to a recombinant plasmid.  Claim 4-5 depend from claim 2, which is directed to a gene.  Therefore, claims 4-5 fail to further limit the subject matter of the claim from which they depend because limitations associated  with a plasmid cannot further limit a gene.  Claims 6-7 are directed to a recombinant strain.  Claims 6-7 depend from claim 4, which is directed to a plasmid.  Therefore, claims 6-7 fail to further limit the subject matter of the claim from which they depend because limitations associated with a recombinant strain cannot further limit a plasmid. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 

Allowable Subject Matter
A polynucleotide encoding a phospholipase D, wherein said polynucleotide comprises the nucleotide sequence of SEQ ID NO: 2, a recombinant plasmid that comprises a polynucleotide encoding a phospholipase D, wherein said polynucleotide comprises the nucleotide sequence of SEQ ID NO: 2, and a recombinant cell that comprises a recombinant plasmid that comprises a polynucleotide encoding a phospholipase D, wherein said polynucleotide comprises the nucleotide sequence of SEQ ID NO: 2, appear to be allowable over the prior art of record.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
October 28, 2021